IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                             Assigned on Briefs April 9, 2002

                    STATE OF TENNESSEE v. LARRY BROWN

                      Appeal from the Criminal Court for Shelby County
                       No. 99-03269, 70, 71  Joseph B. Dailey, Judge



                     No. W2000-03118-CCA-R3-CD - Filed May 14, 2002


The Defendant, Larry Brown, was convicted by a Shelby County jury of theft of property with a
value over $500.00 and evading arrest. After a sentencing hearing, the trial court sentenced him to
six years for the theft charge and eleven months and twenty-nine days for evading arrest. The trial
court ordered the sentences to be served consecutively. On appeal, the Defendant contends that the
evidence is insufficient to support a finding of guilt beyond a reasonable doubt. We affirm the
Defendant’s conviction for evading arrest and reverse and dismiss his conviction for theft of
property.


Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed in Part;
                                    Reversed in Part

DAVID H. WELLES, J., delivered the opinion of the court, in which DAVID G. HAYES and JAMES
CURWOOD WITT, JR., JJ., joined.

Tony N. Brayton, Memphis, Tennessee, for the appellant, Larry Brown.

Paul G. Summers, Attorney General and Reporter; Renee W. Turner, Assistant Attorney General;
William L. Gibbons, District Attorney General; and Steve Jones, Assistant District Attorney General,
for the appellee, State of Tennessee.

                                            OPINION

        On September 4, 1999, Dorena Jenkins left her car, a blue Mitsubishi Mirage, in a parking
lot in Memphis. As she walked to one of the nearby businesses, she realized that she had
inadvertently left her keys in the car. Ms. Jenkins turned around to see her car being driven off by
a lightly complected black male. A more darkly complected black male was in the passenger seat.
On September 6, Ms. Jenkins was informed by a police officer that her car was in the police
impound lot. When Ms. Jenkins went to retrieve her vehicle, she noticed a twelve-pack of beer in
the back seat.
        Also on September 6, the Defendant walked into a Mapco Express service station, proceeded
to the beer cooler, removed five cases of beer, and stacked them on the floor. The Defendant then
left the store. Keith Grandberry, the Defendant’s co-defendant, entered the store, picked up the
stacked cases of beer, and began to exit without paying for the beer. Tina Buggs, a Mapco
employee, attempted to stop Grandberry from leaving the store while Amy Warner, another Mapco
employee, yelled to a police officer she noticed outside nearby the station. Grandberry shoved Ms.
Buggs to the ground and left the store. Grandberry got into the passenger’s seat of a blue Mitsubishi
Mirage. The Defendant was driving the Mirage.

         Officer Perry Brown of the Memphis Police Department was the officer at the gas station and
attempted to block the Defendant’s car with his squad car before the Defendant was able to leave the
premises. The Defendant swerved around the squad car and left the scene. Officer Cameron Briggs
of the Memphis Police Department responded to Officer Brown’s call over the police radio and
began to chase the blue Mirage with his squad car’s emergency equipment activated. Officer Briggs
testified that the Defendant would not pull over and officers eventually forced the car to the side of
the road. The Defendant was convicted of evading arrest and theft of property valued at over
$500.00 for the theft of the car. He was found not guilty of robbery.

         The Defendant now argues that the evidence presented at trial is insufficient to support the
jury’s verdict. Specifically, the Defendant contends that there is no evidence that he evaded arrest,
and the record is devoid of any proof that the car the Defendant was driving was stolen. Tennessee
Rule of Appellate Procedure 13(e) prescribes that “[f]indings of guilt in criminal actions whether by
the trial court or jury shall be set aside if the evidence is insufficient to support the findings by the
trier of fact of guilt beyond a reasonable doubt.” Evidence is sufficient if, after reviewing the
evidence in the light most favorable to the prosecution, any rational trier of fact could have found
the essential elements of the crime beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S.
307, 319 (1979); State v. Smith, 24 S.W.3d 274, 278 (Tenn. 2000). In addition, because conviction
by a trier of fact destroys the presumption of innocence and imposes a presumption of guilt, a
convicted criminal defendant bears the burden of showing that the evidence was insufficient. See
McBee v. State, 372 S.W.2d 173, 176 (Tenn. 1963); see also State v. Buggs, 995 S.W.2d 102, 105-
06 (Tenn. 1999); State v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992); State v. Tuggle, 639 S.W.2d
913, 914 (Tenn. 1982).

        In its review of the evidence, an appellate court must afford the State “the strongest legitimate
view of the evidence as well as all reasonable and legitimate inferences that may be drawn
therefrom.” Tuggle, 639 S.W.2d at 914; see also Smith, 24 S.W.3d at 279. The court may not “re-
weigh or re-evaluate the evidence” in the record below. Evans, 838 S.W.2d at 191; see also Buggs,
995 S.W.2d at 105. Likewise, should the reviewing court find particular conflicts in the trial
testimony, the court must resolve them in favor of the jury verdict or trial court judgment. See
Tuggle, 639 S.W.2d at 914. All questions involving the credibility of witnesses, the weight and
value to be given the evidence, and all factual issues are resolved by the trier of fact, not the appellate
courts. See State v. Morris, 24 S.W.3d 788, 795 (Tenn. 2000); State v. Pappas, 754 S.W.2d 620,
623 (Tenn. Crim. App. 1987).

                                                   -2-
       Tennessee Code Annotated section 39-16-603(a)(1) provides that
       it is unlawful for any person to intentionally flee by any means of locomotion from
       anyone the person knows to be a law enforcement officer if the person:
                (A) Knows the officer is attempting to arrest the person; or
                (B) Has been arrested.
A violation of this statute is a Class A misdemeanor. See Tenn. Code Ann. § 39-16-603(a)(3).

        The Defendant drove from the parking lot of the gas station, narrowly avoiding a collision
with a police car trying to block the Defendant’s escape. The Defendant was then pursued for
several miles by law enforcement vehicles with their sirens and lights activated. The Defendant’s
vehicle was eventually forced to the side of the road by the law enforcement vehicles. The evidence
sufficiently supports the jury’s finding that the Defendant evaded arrest. This issue is without merit.

        The Defendant also contends that the evidence is insufficient to support his conviction for
theft of property valued at above $500.00. The Defendant argues that while the State proved that
Ms. Jenkins’ blue Mitsubishi Mirage was stolen from her and that he was arrested driving a blue
Mitsubishi Mirage, the State failed to prove that the Defendant was driving Ms. Jenkins’ car or that
the car the Defendant was driving was stolen.

       Theft of property occurs when one knowingly obtains or exercises control over property
without the owner’s effective consent and with the intent to deprive the owner that property. See
Tenn. Code Ann. § 39-14-103. Theft of property is a Class E felony if the value of the property
obtained is more than $500.00 but less than $1,000.00. See Tenn. Code Ann. § 39-14-105(2).

        Ms. Jenkins testified that her Mirage was stolen, and, two days later, she was informed that
the car was in the police impound lot. Ms. Jenkins stated that she noticed a twelve-pack of beer in
the back seat of her car at the impound lot. Officer Briggs testified that the Defendant was driving
a Mirage when he was arrested after a brief chase. The State presented no evidence linking Ms.
Jenkins’ car with the car that the Defendant was driving when he was arrested. Furthermore, the
State presented no evidence showing that the car driven by the Defendant was, in fact, a stolen
vehicle. Ms. Jenkins’ car and the car the Defendant was driving were not linked by license plate or
vehicle identification number or any other identifying features. The State proved only that Ms.
Jenkins’ car was stolen, and the Defendant was driving a car of the same make and color when he
was arrested. This proof is not sufficient to establish beyond a reasonable doubt that the Defendant
knowingly obtained or exercised control over Ms. Jenkins’ car without Ms. Jenkins’ effective
consent. See Tenn. Code Ann. § 39-14-103.

        Accordingly, we must conclude that the State did not carry its burden of proof with regard
to the theft charge. The State’s failure to provide any evidence that the car the Defendant was
driving was stolen requires the reversal of his conviction for theft of property with a value above
$500.00.



                                                 -3-
                                        CONCLUSION
       For the foregoing reasons, we conclude that the evidence was sufficient to support the
Defendant’s conviction for evading arrest, but insufficient to support his conviction for theft of
property. Accordingly, the Defendant’s conviction for evading arrest is AFFIRMED and his
conviction for theft of property is REVERSED and that charge is dismissed.




                                                     ___________________________________
                                                     DAVID H. WELLES, JUDGE




                                               -4-